Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-22-00804-CR

                                        Timothy Brant PERKINS,
                                               Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                       From the County Court at Law No. 8, Bexar County, Texas
                                     Trial Court No. CC693175
                             Honorable Brenda Chapman, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: December 21, 2022

DISMISSED

           The trial court’s certification in this appeal states that this criminal case, “is a plea-bargain

case, and the defendant has NO right of appeal.”

           Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure provides:

           In a plea bargain case—that is, a case in which a defendant’s plea was guilty or
           nolo contendere and the punishment did not exceed the punishment recommended
           by the prosecutor and agreed to by the defendant—a defendant may appeal only:

           (A) those matters that were raised by written motion filed and ruled on before trial,

           (B) after getting the trial court’s permission to appeal, or
                                                                                       04-22-00804-CR


       (C) where the specific appeal is expressly authorized by statute.

TEX. R. APP. P. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes

the punishment assessed by the court does not exceed the punishment recommended by the

prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written

motion filed and ruled upon before trial, nor does it indicate the trial court gave its permission to

appeal. See id. Appellant has not identified with this court any statute that expressly authorizes

the specific appeal. See id. The trial court’s certification, therefore, appears to accurately reflect

that this is a plea-bargain case and appellant does not have a right to appeal.

       We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We issued an order stating

this appeal would be dismissed unless an amended trial court certification was made part of the

appellate record. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). Appellant

responded to our order, stating that he filed a motion for the trial court to amend its certification,

but the trial court denied his motion. Appellant states that he “reluctantly concludes this court of

appeals has little choice but to dismiss the instant attempted appeal.” Because no amended trial

court certification has been filed, we dismiss this appeal pursuant to Rule 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-